Order entered November 6, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00174-CR

                         JON MATTHEW WOODLAND, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-81351-2018

                                           ORDER
        Before the Court is the State’s October 31, 2019 motion for extension of time to file its

brief. We GRANT the motion and ORDER the brief received on October 30 filed as of the date

of this order.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE